Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed by the Applicant on 6/21/22 is acknowledged.

Objection to Drawings
Drawing 68 is objected to as two differently located parts have the same label 1104. Furthermore, elements such as 1104 and 1106 are not described in the specification. All the Drawings need to be checked for appropriate labeling and description.
Objection to Claim 
Claim 116 is objected to because of the following informalities:
Claim 116 appears to be dependent on claim 115 and not on claim 15, because claims 100-147 look to be dependent on independent claim 100. Appropriate correction is needed.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 63 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiraoka (US 20130003369)
Regarding claim 63, Hiraoka teaches a LED ceiling/wall light ([0052]) in combination with a nightlight that is LED 23 (since Hiraoka teaches 1.  a ceiling light in [0052] and [0070]-[0073] 2. a ceiling light that is day light LED 22 in [0082]-[0083] which can be considered as the ceiling light as claimed in combination with 3.  a night light that is LED 23 in [0082]-[0083], therefore an LED ceiling light in combination with a night light is disclosed in Hiraoka, wherein LED 22 is the ceiling LED lights and LED 23 is the combination nightlight).


 Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 100, 101,117-123, 129-130, 136, 137, 138, 144 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 202719510 U)

Regarding claim 100, Chen teaches an LED light fixture (Fig.2) comprising: a main light assembly (102 , see in Chen: and is fixed on the aluminum base plate 101 is a plurality of patch LED102) for providing main light illumination and; an LED nightlight assembly (side light 202, see in Chen:  LED lamp 202 mounted on the flexible substrate 201, small night lamp light source 200 of the total power is less) for providing nightlight illumination, said LED nightlight assembly having a periphery proximal the exterior of said light fixture, said LED nightlight assembly comprising at least one LED closed supporting band proximate the periphery and an array of nightlight LEDs mounted on said at least one LED supporting band; wherein a nightlight direction of the nightlight illumination is predominantly separate from the main light illumination (from orientation of 102 and 202 being in two separate directions).

Regarding claim 101, Chen teaches an LED light fixture wherein said LED nightlight assembly comprises electric circuitry for providing electrical power to said array of nightlight LEDs, said electric circuitry including a switching assembly for selectively enabling electrical power to be transmitted to said array of LED nightlights to turn said array of LED nightlight on and off (see in Chen: . [0022] first LED driving circuit, the LED driving circuit and connect with a section switch, the segment switch controlling the illuminating light source 100 and the small night lamp light source 200 on and off, through the segmented switch to realize the lighting light source 100 individually, or small night lamp light source 200 emitting alone, or illumination light source 100 and the small night lamp light source 200 emit light. 100 individual light emitting illumination light source, illumination brightness is strong).

Regarding claim 117, Chen teaches an LED light fixture wherein said light fixture composes a downlight (102 in Fig.2 of Chen, since 10 is the chassis).

Regarding claim 118, Chen teaches an LED light fixture, wherein said downlight comprises: a body portion (110) including: a mounting section for being mounted in a support 10; and an LED downlight main light section 102  for emitting LED main light illumination, said LED downlight main light section being connected to said body portion; an LED nightlight holding section 200 fixed with respect to said body portion; and an LED nightlight illumination section connected to said LED nightlight holding section; wherein said LED nightlight illumination section (200) is located separately from said LED downlight main light section 100.

Regarding claim 119, Chen teaches an LED light fixture,, said light fixture including an LED downlight central section (100) and an LED downlight peripheral section being peripheral to said LED downlight central section; wherein said LED downlight main light section is disposed in said LED downlight central section for emitting main light from said LED downlight central section; and wherein said LED nightlight illumination section 200 is disposed in a selected one of being proximate to or in said LED downlight peripheral section.

Regarding claim 120, Chen teaches an LED light fixture, wherein said LED downlight central section comprises a generally circular cross section (Fig.2 of Chen).


Regarding claim 121, Chen teaches an light fixture, wherein said LED downlight peripheral section is generally cylindrical in configuration and generally concentric with said LED downlight central section (Fig.2 of Chen).

Regarding claim 122, Chen teaches an light fixture, wherein said LED downlight is mountable to a ceiling; and wherein said LED downlight main light section emits main light illumination in at least one main light direction (downward for section 100); and wherein said downlight nightlight illumination section emits nightlight illumination (side ways from lighting section 200) in a direction separate from said at least one main light direction.

Regarding claim 123, Chen teaches an LED light fixture, wherein the ceiling is in a plane, and said at least one main light direction is a direction generally transverse to the plane the ceiling in which said downlight is mounted; and said nightlight illumination direction is a direction generally parallel to the ceiling (From 2 of Chen).

Regarding claim 128, Chen teaches an LED light fixture, wherein said LED light fixture comprises a housing 100, a main light section 102 disposed at least partly in said housing and said LED nightlight assembly 200 is operatively connected to said housing.

Regarding claim 129, Chen teaches an LED light fixture, wherein said LED nightlight assembly 200 is located separately from said main light assembly 100.

Regarding claim 136, Chen teaches an LED light fixture, wherein said light fixture comprises an LED ceiling light fixture (throughout Chen’s disclosure).

Regarding claim 137, Chen teaches an LED light fixture, wherein said LED ceiling light fixture comprises a junction box attachment structure for attaching said LED ceiling light fixture to a junction box mounted in a ceiling (chassis 10).

Regarding claim 138, Chen teaches a light fixture, wherein the junction box (Chassis 10) comprises walls, and wherein said LED ceiling light fixture comprises: a base structure including a rearward base structure section for being proximate the ceiling, and a base structure forward section 110 for being proximate a floor, when said LED ceiling light fixture is mounted to a ceiling; said LED nightlight assembly 200 being operatively attached to a selected one of said rearward section of said base structure and said forward section of said base structure when said LED ceiling light fixture is attached to the ceiling; and a main light assembly 102 being operatively attached to the other of said forward section and said rearward section of said base structure form which said LED nightlight assembly is attached.


Regarding claim 144, Chen teaches an LED light fixture, wherein said light fixture is an LED ceiling/wall light with a nightlight (throughout Chen’s disclosure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


       Claims 148-150, 102-106,112,114, 115 ,124-126 and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 202719510 U) and further in view of Hiraoka (US 20130003369, cited previously) 
Regarding claim 148, Chen teaches an LED light fixture (Fig.2) LED light fixture comprising: a nightlight assembly with a periphery proximal to the exterior of said LED light fixture, comprising: a nightlight mounting structure for being mounted to a first surface, said first surface being located proximal to said periphery of said LED light fixture; a nightlight operatively connected to said nightlight mounting structure, said nightlight including an array of nightlight LEDs for emitting nightlight illumination in response to receiving nightlight actuation electric power of characteristics for effecting nightlight illumination, said array of nightlight LEDs being located at said first surface; and nightlight electric circuitry for generating said nightlight actuating electric power to said array of nightlight LEDs to cause said nightlight LEDs to generate nightlight illumination (see rejection in claim 100 above) 
Chen does not teach a nightlight illumination guiding structure for guiding said nightlight illumination in a direction parallel to the first surface.
Hiraoka teaches a nightlight illumination guiding structure (lens 56 for LEDs 22/23) for guiding said nightlight illumination in a direction parallel to the first surface and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made in order to add the lens as disclosed in Hiraoka in the device of Chen, in order to achieve collimated side emission of the night light.  

Regarding claim 149, Chen in view of Hiraoka teaches an LED light fixture further including a main light assembly (102 in Chen) for effecting the generation of main light illumination that does not interfere with said nightlight (202 in Chen) illumination.

Regarding claim 150, Chen in view of Hiraoka teaches an LED light fixture, wherein said main light assembly (102) directs the main light illumination towards a second surface (downward) opposing the first surface (side ward for LEDs 202).

Regarding claim 102, Chen teaches the invention set forth in claim 101 above but does not teach a nightlight illumination guiding structure for guiding said nightlight illumination in a direction parallel to the first surface.
Hiraoka teaches a nightlight illumination guiding structure (lens 56 for LEDs 22/23) for guiding said nightlight illumination in a direction parallel to the first surface and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made in order to add the lens as disclosed in Hiraoka in the device of Chen, in order to achieve collimated side emission of the night light.  

Regarding claim 103, Chen in view of Hiraoka teaches an LED light fixture, wherein said light fixture is a ceiling light fixture for being mounted on a ceiling, and wherein said nightlight illumination directing structure restricts said nightlight illumination in a direction relative to said ceiling (from the teachings of Chen).

Regarding claim 104, Chen in view of Hiraoka teaches an LED light fixture, wherein said LED nightlight assembly comprises: a nightlight LED mounting structure disposed adjacent a ceiling in response to said ceiling light fixture being mounted to the ceiling; and said at least one LED supporting band and said array of nightlight of nightlight LEDs being mounted on said nightlight LED mounting structure for directing nightlight LED illumination in directions substantially parallel to the ceiling in response to electric power being transmitted to said array of nightlight LEDs (from the teachings of Chen).


Regarding claim 105, Chen in view of Hiraoka teaches a light fixture wherein said nightlight LED mounting structure has a predetermined configuration and is composed of an exterior mounting location, and said at least one LED supporting band and said array of nightlight LEDs (202 in Chen) being mounted on a selected one of being on and being in proximity to said exterior mounting location to project nightlight illumination along the ceiling to which said light fixture is mounted.

Regarding claim 106, Chen in view of Hiraoka teaches a light fixture and further comprising a nightlight light transmitter for modifying the LED light emitted by said array of nightlight LEDs and transmitting said nightlight illumination through said nightlight transmitter (the driver in Chen that operates the night lights 202).

Regarding claim 112, Chen in view of Hiraoka teaches a light fixture, wherein said light fixture comprises: a nightlight LED mounting structure disposed adjacent the ceiling in response to said ceiling light fixture being mounted to the ceiling; and said array of nightlight LEDs (202 in Chen) being fixedly mounted with respect to said nightlight mounting structure for directing LED night illumination in the direction of substantially parallel to the ceiling (from the teachings of Chen).

Regarding claim 114, Chen in view of Hiraoka teaches a light fixture, wherein: said main light assembly comprises a main light printed circuit board, and an array of main light LEDs mounted on said main light printed circuit board for providing main light illumination in response to receiving electricity from a source of electricity, the main light illumination having variable correlated color temperature according to variable electrical characteristic of the electricity received by said main light LEDs; and wherein said light fixture further comprises: main light electric circuitry for supplying electricity from a source of electricity to said array of main light LEDs; digitally operated electricity correlated color temperature switching apparatus for varying controlling the electricity transmitted to said main light LEDs to vary the correlated color temperature of the main light transmitted by said main light LEDs (from the teachings of [0017]-[0018],[0079],[0102],[0103],[0129] in Hiraoka).

Regarding claim 115, Chen in view of Hiraoka teaches a light fixture,, wherein said digitally operated electrical correlated color temperature switching apparatus comprises a digitally movable switching component on an exterior accessible surface of said light fixture to enable a user's finger to activate said color temperature switching apparatus (from the teachings of [0017]-[0018],[0079],[0102],[0103],[0129] in Hiraoka).
.

Regarding claim 124, Chen in view of Hiraoka teaches a light fixture,, wherein said LED downlight main light section emits LED downlight main light illumination of variable correlated temperatures; and wherein said LED downlight main light section comprises: a manually operated switching assembly for varying the correlated color temperature of the main light illumination of said LED downlight main light section (from the teachings of [0017]-[0018],[0079],[0102],[0103],[0129] in Hiraoka, also see rejection in claim 114 above). 

Regarding claim 125, Chen in view of Hiraoka teaches a light fixture, wherein said manually operated switching assembly is located on said body portion ([0022] in Chen and it is a well-known technique to use any location in the lighting fixture for fixing a switching assembly).

Regarding claim 126, Chen in view of Hiraoka teaches a light fixture, wherein said body portion includes a hidden surface not visible when said LED light fixture is mounted in a ceiling, and wherein said manually operated switching assembly includes a manually operated switch device mounted on said hidden surface (chassis in Chen wherein Chen discloses: the ceiling comprises chassis, also see Abstract in Chen).

Regarding claim 130, Chen in view of Hiraoka teaches a light fixture,, wherein at least one of said main light assembly and said nightlight assembly include a variable correlated color temperature, and a switching assembly for varying said correlated color temperature of correlated color temperature of at least one of said main light assembly and said nightlight assembly (from the teachings of [0017]-[0018],[0079],[0102],[0103],[0129] in Hiraoka, also see rejection in claim 114 above). 


       Claims 9, 18-24, 29-31, 37-49, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 20130003369, cited previously) in view of Tickner (US 9618678) and further in view of Chen (CN 202719510 U)

Regarding claim 74, Hiraoka teaches an LED light fixture (Fig.4) comprising: a nightlight assembly ([0038],[0082]-[0083])  comprising: a nightlight mounting structure 3 ([0067]) for being mounted to a first surface; a nightlight 23/21/22 operatively connected to said nightlight mounting structure, said nightlight including at least one night light LED 23 ([0082]-[0083]) for emitting nightlight illumination in response to receiving nightlight actuation electric with power characteristics for effecting nightlight illumination; and nightlight electric circuitry for generating said nightlight actuating electric power for transmission to said at least one  nightlight LED to cause said least one nightlight LED to generate nightlight illumination; and nightlight illumination guiding structure (lens 56 in Fig.17 and [0111]) for guiding said nightlight illumination in a direction parallel to the first surface.  
Although Hiraoka teaches a day light LED 22 (which can be considered as the main light) in combination with the night light LED 23 ([0082]-[0083]), it does not explicitly teach a main light assembly.
Tickner teaches the ceiling light fixture comprising: a main light assembly (LED modules 470 in cavity 492 in Fig 4 and .5B, col.14, lines 30-35) for providing main light illumination.  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the hollow cavity (60 in Fig.3 of Hiraoka) of Hiraoka for disposing a main light LED module within this cavity, from the teachings of Tickner, in order to achieve downlight/mainlight and side emitting night light.

Regarding claim 9, Hiraoka teaches a light fixture (Fig.4 and 5, [0006]) for being mounted on a ceiling, said light fixture comprising: an LED nightlight assembly (22/23 in Fig.4 and [0082] wherein the LEDs 22/23 can be night lights) for providing nightlight illumination, said LED nightlight assembly including: 
at least one nightlight LED supporting structure 21 ([0057]); at least one nightlight LED mounted on said at least one LED nightlight supporting structure; 4electric circuitry for providing electrical power ([0082] and Fig.10) to said at least one nightlight LED, said electric circuitry including a switching assembly for selectively enabling electrical power to be transmitted to said at least one nightlight  LED to turn said at least one LED nightlight  on and off ([0082]-[0083]) ; nightlight illumination directing structure (lens body 56 in [0111]-[0113] and shown in Fig. 16 in Hiraoka)  for directing the nightlight illumination provided by said at least one nightlight LED in at least direction, relative to the ceiling;
Hiraoka does not teach the light fixture comprising: 
a main light assembly for providing main light illumination in response to receiving main light assembly actuating electricity to actuate said main light assembly; a main light printed circuit board composed of a forward side and being disposed forwardly of said exterior mounting location;
at least one main light LED mounted on the forward side of said main light printed circuit board, said at least one main light LED being activated in response to the receipt of electrical power by said main light printed circuit board, wherein said at least one main light LED  comprises at least one main light LED mounted on the forward side of said main light printed circuit board; 5a diffuser operatively associated with said at least one main light LED and disposed forwardly of said main light printed circuit board for diffusing light emitted by said at least one main light LED and; an optical lens for directing light emitted by said at least one main light LED  in predetermined relative directions through said diffuser.  
Tickner teaches the ceiling light fixture comprising: a main light assembly (LED modules 470 in cavity 492 in Fig.5B, col.14, lines 30-35) for providing main light illumination in response to receiving main light assembly actuating electricity to actuate said main light assembly; a main light printed circuit board (drivers 410, col.4, lines 15-25) composed of a forward side and being disposed forwardly of said exterior mounting location;
at least one main light LED mounted on the forward side of said main light printed circuit board, said at least one main light LED being activated in response to the receipt of electrical power by said main light printed circuit board, wherein said at least one main light LED  comprises at least one main light LED mounted on the forward side of said main light printed circuit board; 5a diffuser (col.9,lines 8-18) operatively associated with said at least one main light LED and disposed forwardly of said main light printed circuit board for diffusing light emitted by said at least one main light LED and; an optical lens (col.9,lines 18-30) for directing light emitted by said at least one main light LED  in predetermined relative directions through said diffuser.  
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the hollow cavity (60 in Fig.3 of Hiraoka) of Hiraoka for disposing a main light LED module within this cavity, from the teachings of Tickner, in order to achieve downlight and side emitting night light.

Hiraoka in view of Tickner does not teach  a nightlight LED mounting structure   for providing a mounting for said at least one nightlight LED disposed adjacent the ceiling in response to said light fixture being mounted to the ceiling, said nightlight LED mounting structure having a predetermined configuration and being composed of an exterior mounting location; and said at least one nightlight LED being mounted on a selected one of being on or being in proximity to said exterior mounting location to project nightlight illumination from said light fixture in response to electrical power being transmitted to said at least one nightlight LED.
Chen teaches a nightlight LED mounting structure (Fig.2)  for providing a mounting for said at least one nightlight LED  200 (see in Chen: small night light source 200 further comprises a flexible substrate 201, the flexible substrate 201 is stuck on the mounting wall 20 of the outer wall surface, LED lamp 202 mounted on the flexible substrate 201, small night lamp light source 200 of the total power is less) disposed adjacent the ceiling in response to said light fixture being mounted to the ceiling, said nightlight LED mounting structure having a predetermined configuration and being composed of an exterior mounting location; and said at least one nightlight LED being mounted on a selected one of being on or being in proximity to said exterior mounting location to project nightlight illumination from said light fixture in response to electrical power being transmitted to said at least one nightlight LED.

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to form a night light proximity to said exterior mounting location, as disclosed in Chen, in the device of Hiraoka in view of Tickner, in order to a uniform night light (see in Chen:  and it is suitable for children sleeping at night. an illumination source 100 comprising an aluminum base plate 101 and is fixed on the aluminum base plate 101 is a plurality of patch LED102 and aluminum base plate 101 by screw fixing supplies daily illuminating the front chassis 10, SMD LED102 illuminates, the emitting heat generated by conduction aluminium base plate 101 to the chassis 10, the chassis 10 and the heat is dissipated out. reflecting plate 110 is set on the inner wall surface of the mounting wall 20, such that light emitted by the illumination light source 100 reflected by the reflecting plate 110, light utilization increases, the light is more uniform).

  Regarding claim 18, Hiraoka teaches a ceiling light fixture assembly   comprising:  and an LED nightlight assembly for providing nightlight illumination, said LED nightlight assembly comprising at least one LED supporting structure 21 ([0057]) and an array of nightlight LEDs mounted on said at least one LED supporting structure; 

Hiraoka does not teach a main light assembly for providing main light illumination; and wherein said main light fixture is a downlight.
Tickner teaches a main light assembly (LED modules 470 in cavity 492 in Fig.5B, col.14, lines 30-35) for providing LED main light illumination; and wherein said main light assembly comprises is a downlight (also see rejection in claim 9 above).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the hollow cavity (60 in Fig.3 of Hiraoka) of Hiraoka for disposing a main light LED module within this cavity, from the teachings of Tickner, in order to achieve downlight and side emitting night light.

Regarding claim 19, Hiraoka in view of Tickner and Chen teaches a light fixture wherein said mainlight assembly comprises: a body portion including: 7a mounting section 63a  ([0063] in Hiraoka) for being mounted in a support; and an LED main light assembly (60c in Hiraoka that extends upto body portion 63a, see claim objection) for emitting LED main light illumination in a downlight direction when said light fixture is mounted to a ceiling, said LED main light assembly 60c being operatively connected to said body portion 63a; an LED nightlight holding section 3 fixedly mounted with respect to said body portion 63a; and an LED nightlight illumination section (LEDs 22) operatively connected to said LED nightlight holding section; wherein said LED nightlight illumination section is located separately (since downlight is considered to be within the hollow cavity 60b of Hiroaka whereas the night side is outside/ exterior and separate from 60b) from said LED main light assembly.  

Regarding claim 20, Hiraoka in view of Tickner and Chen teaches a light fixture, said light fixture  including an LED downlight central section (entire central area 60 in Hiraoka) and an LED downlight peripheral section  (side section 63a upto element 5) being peripheral to said LED downlight central section; wherein said LED main light assembly is disposed in said LED downlight central section for emitting main light from said LED downlight central section; and wherein said LED nightlight illumination section is disposed in a selected one of being proximate to and being in said LED downlight peripheral section (Fig.4 of Hiraoka).  

Regarding claim 21, Hiraoka in view of Tickner and Chen teaches a light fixture wherein said LED downlight central section comprises a generally circular cross section (Fig.5 of Hiraoka).  

Regarding claim 22, Hiraoka in view of Tickner and Chen teaches a light fixture, wherein said LED downlight peripheral section is generally cylindrical in configuration and generally concentric with said LED downlight central section (Fig.5 of Hiraoka).  
  
Regarding claim 23, Hiraoka in view of Tickner and Chen teaches a light fixture ;wherein said main light assembly is mountable to a ceiling; and wherein said main light assembly emits main light illumination in at least one main light direction; and wherein said LED nightlight illumination section emits nightlight illumination in a 8direction separate from each of said at least one main light direction (see Fig.4 of Hiraoka, and wherein the central hollow section of Hiraoka has main downlight LEDs in Hiraoka in view of Tickner ).  

Regarding claim 24, Hiraoka in view of Tickner and Chen teaches a light fixture, wherein the ceiling is essentially in a plane, and said at least one main light direction is a direction generally transverse to the essential plane of the ceiling in which said downlight is mounted; and said LED nightlight illumination direction is a direction generally parallel to the ceiling (see 22 in Fig.4 of Hiroaka).

Regarding claim 29, Hiraoka in view of Tickner and Chen teaches a light fixture, wherein said light fixture further comprises a housing, and wherein at least a portion of said main light assembly disposed at least partly in said housing and said LED nightlight assembly is operatively connected to said housing.

Regarding claim 30, Hiraoka in view of Tickner and Chen teaches a light fixture comprising: and an LED nightlight assembly (3,21,22 in Fig.4) for providing nightlight illumination, said LED nightlight assembly comprising at least one LED support structure (LED substrate 21 in [0059]) and an array of nightlight LEDs 22 mounted on said at least one LED support structure. 
Hiraoka does not teach a main light assembly for providing main light illumination.
Tickner teaches a main light assembly (LED modules 470 in cavity 492 in Fig.5B, col.14, lines 30-35) for providing main light illumination; and wherein said main light   light fixture is a downlight (also see rejection in claim 9 above).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the hollow cavity (60 in Fig.3 of Hiraoka) of Hiraoka for disposing a main light LED module within this cavity, from the teachings of Tickner, such that said LED nightlight assembly is located separately from said main light assembly (since main light assembly of Hiraoka in the combined structure of Hiraoka in view of Tickner is the hat shaped fixture 60 in Hiraoka) in order to achieve downlight and side emitting night light.

Regarding claim 37, Hiraoka in view of Tickner teaches a light fixture, wherein said 11light fixture is an LED ceiling light fixture (ceiling: [0006]-[0007] and 22 is the LED in [0059] of Hiraoka).  

Regarding claim 38, Hiraoka in view of Tickner teaches an LED ceiling light fixture for attachment to a junction box mounted in a ceiling wherein said LED ceiling light fixture is mounted to a ceiling, and wherein said LED ceiling light fixture comprises a junction box attachment structure (fastening device 629 in Fig.6c in Tickner), for attaching said LED ceiling light fixture to a junction box (602 and col. 16, lines 30-45 in Tickner) mounted in the ceiling, and from the teachings of Tickner,  it would have been obvious to a person having ordinary skill in the art at the time the invention was made in order to add  the junction box on the top portion of the lighting fixture of Hiraoka for accommodating the electronics for the light fixture.  

Regarding claim 39, Hiraoka in view of Tickner teaches an LED ceiling light fixture wherein the junction box (602 in Fig.6c of Tickner) comprises walls, and wherein said LED ceiling light fixture comprises: a base structure (11b in Hiraoka) including a rearward base structure section for being mounted proximate a ceiling, said base structure including a forward base structure   (9 or 81  in Hiraoka) section for being located proximate a floor when said LED ceiling light fixture being mounted to a ceiling with said LED ceiling light fixture facing the floor; said LED nightlight assembly being operatively attached to a selected one of said rearward base structure section of said base structure and said forward base structure section of said base structure, when said LED ceiling light fixture is attached to the ceiling; and a main light assembly being operatively attached to the other of said forward base structure section and said rearward base structure section of said base structure  from which one of said forward base structure section and said rearward base structure section, said LED nightlight assembly is attached.

Regarding claim 40, Hiraoka in view of Tickner teaches a light fixture wherein the junction box comprises at least one wall  and wherein said light fixture further comprises attachment structure (springs 322 in Tickner) operatively connected to said base structure for engaging at least one wall of the junction box to stabilize said light fixture with respect to  the junction box and from the teachings of Tickner, it would have been obvious to a person having ordinary skill in the art at the time the invention was made in order to add the attachment structure in the device of Hiraoka, in order to mount the light fixture to the ceiling.

Regarding claim 41, Hiraoka in view of Tickner teaches a light fixture wherein said attachment structure comprises biasing structure for applying a biasing force (col.12, lines 8-20 in Tickner) between said light fixture and the junction box to stabilize said light fixture with respect to said junction box (the same reason to combine art as in claim 40 applies).  

Regarding claim 42, Hiraoka in view of Tickner teaches a light fixture and further including a spring structure attached to both and said base structure and said at least one wall of the junction box wherein said biasing force is applied by said spring 322 (col.12, lines 8-20 in Tickner) structure attached to said base structure and engaging at least one wall of the junction box.  

Regarding claim 43, Hiraoka in view of Tickner teaches a light fixture wherein said spring structure comprises a pair of spring biased arms fixed to opposite parts of said base structure for engaging walls at least one wall of the junction box, said spring bias urging said spring biased arms against said at least one wall of the junction box (322 in Fig.3B in Tickner).  

Regarding claim 44, Hiraoka in view of Tickner teaches a light fixture wherein said LED nightlight assembly comprises: a nightlight LED support band (LED substrate 21 and [0057] in Hikaoki); and an array of nightlight LEDs mounted on said nightlight LED support band for emitting nightlight LED illumination in at least one direction transverse to a plane perpendicular to the ceiling (Fig.4 of Hiraoki).  

Regarding claim 45, Hiraoka in view of Tickner teaches a light fixture further comprising a heat absorber for absorbing heat generated (180 in Fig.2 and col.9,lines 20-25 of Tickner) by said array of nightlight LEDs (270 in Tickner) mounted on said nightlight LED support band.  

Regarding claim 46, Hiraoka in view of Tickner teaches a light fixture comprising a light transmitting top cover (ring cover 8 in [0068] in Hiraoka in Fig.3) for covering said nightlight LED support band and said array of nightlight LEDs mounted on said nightlight support band 21 (in Tickner) for transmitting nightlight illumination generated by said array of nightlight LEDs.  

Regarding claim 47, Hiraoka in view of Tickner teaches a light fixture wherein said LED nightlight assembly (3,21 and 22 in Hiraoka) is operatively attached to said rearward base structure section of said base structure 1 and said main light assembly (within cavity 60 of Hiraoka from teachings of Tickner) is operatively attached to said forward base structure section of said base structure 9; and wherein said main light assembly comprises: a main light LED band 21 (in Hiraoka); and an array of main light LEDs 22 mounted on said main light LED support band for emitting LED main light.  

Regarding claim 48, Hiraoka in view of Tickner teaches a light fixture further comprising a 13reflector plate (col.15, lines 40-45 in Tickner) disposed forwardly of said main light assembly for reflecting main light emitted by said main light assembly in at least one direction transverse to the ceiling.  

Regarding claim 49, Hiraoka in view of Tickner teaches a light fixture further comprising: a heat sink absorbing structure for at least partly enclosing said main light LED band for absorbing heat generated by said array of main light LEDs mounted on said main light LED support band ([0059] and [0086] in Hiraoka).

       Claims 107-111,113 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 202719510 U) in view of Hiraoka (US 20130003369, cited previously) and Tickner (US 9618678)  
Regarding claim 107, Chen in view of Hiraoka teaches a light fixture further comprising: a main light printed circuit board (the circuit board 101 in Chen) disposed forwardly of said exterior mounting location; main light LEDs mounted on the forward side of said main light printed circuit board in response to the receipt of electrical power by said main light printed circuit board.
Chen in view of Hiroaka does not teach a diffuser forwardly of said main light printed circuit board for diffusing light emitted by said main light LEDs.
Tickner teaches a diffuser (col.9,lines 8-18) forwardly of said main light printed circuit board for diffusing light emitted by said main light LEDs.
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a diffuser as disclosed in Tickner, in the device of Chen in view of Hiraoka in order to achieve diffused uniform light.

Regarding claim 108, Chen in view of Hiraoka and Tickner teaches a light fixture, wherein said main light LEDs comprise an array of main light LEDs mounted on the forward side of said main light printed circuit board; and wherein said light fixture further comprises: an optical lens for directing light emitted by said main light LEDs in predetermined relative directions through said diffuser (from the teachings of Tickner: an optical lens (col.9, lines 18-30).

Regarding claim 109, Chen in view of Hiraoka and Tickner teaches a light fixture wherein said optical lens is subdivided into a set of lens for said array of respective LEDs for directing light from said respective LEDs in said array of main light LEDs in said predetermined relative direction through said diffuser (From the individual lenses 56 in Hiraoka that can be used for the main light LEDs 102 in Chen in view of Hiraoka and Tickner).

Regarding claim 110, Chen in view of Hiraoka and Tickner teaches a light fixture, wherein said predetermined configuration of said nightlight LED mounting structure is round but does not teach a horseshoe shape for the LED mounting structure.

However the horse shoe shape is considered to be obvious modifications of the shape of LED mounting structure disclosed by Chen in view of Hiraoka and Tickner  as   a change in shape or configuration, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention.

Regarding claim 111, Chen in view of Hiraoka and Tickner teaches a light fixture,, wherein said main light printed circuit board is horseshoe shaped, and wherein said main light printed circuit board and said nightlight LED mounting structure is of substantially the same shape and size, and wherein said main light printed circuit board is in alignment with said nightlight LED mounting structure (see rejection in claim 110 above, the same reason to combine art applies).

Regarding claim 113, Chen in view of Hiraoka and Tickner teaches a light fixture, wherein said light fixture is a low-profile flush mount with nightlight (from Chen in Chen in view of Hiraoka and Tickner).

Regarding claim 116, Chen in view of Hiraoka and Tickner teaches a light fixture,, wherein a junction box assembly is located in the ceiling to which said light fixture is to be mounted, and wherein said light fixture further comprises junction box electrical connection assembly for electrically connecting the junction box electrical connection assembly to said main light printed circuit board to supply electrical power to said array of main light LEDs (602 and col. 16, lines 30-45 in Tickner, also see rejection in claims 40-43 for Tickner).

Regarding claim 127, Chen in view of Hiraoka and Tickner teaches a light fixture ,wherein said switching assembly is actuable to operate said LED array of main light LEDs independently of said nightlight illumination (Abstract and [0015] in Chen, also see in Tickner: Such existing fixtures can operate from a manual device (e.g., on/off switch, dimming switch, pull chain), a photocell, a timer, and/or any other suitable mechanism).

       Claims 131-135 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 202719510 U) in view of Hiraoka (US 20130003369, cited previously)
Regarding claim 131, Chen teaches a light fixture  wherein said main light assembly 101 comprises: an array set of main light LEDs 102 for providing main light illumination , said array of main light LEDs being disposed at a forward part of said light fixture , said set of main light LEDs emitting main light LED illumination in at least one direction and an array of nightlight LEDs 202 mounted on said nightlight printed circuit board for emitting nightlight illumination; said array of nightlight LEDs 202 emitting nightlight illumination in a direction different from said at least one direction that said main light 102 LEDs emits main light illumination.
Chen does not teach a heat sink for absorbing heat generated by said set of main light LEDs; a nightlight printed circuit board disposed rearwardly of said heat sink.
However, it is well known in the art to use any of the elements of the lighting fixture surrounding or close to the heat generating elements to act as a heat sink  for example,as disclosed  in Hiraoka wherein chassis 1 or 101 is used as the heat sink and it  would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a heat sink as the chassis in Chen or any other base element that surrounds the LEDs to act as a heat sink, in the device of Chen in order to achieve heat dissipation.

Regarding claim 132, Chen in view of Hiraoka teaches a light fixture  wherein said array of nightlight LEDs 202 are operatively mounted on said nightlight printed circuit board 201 for directing illumination in a direction transverse to said at least one direction that said main light LEDs emit the main light LED illumination.

Regarding claim 133, Chen in view of Hiraoka teaches a light fixture, wherein said heat sink comprises an exterior wall surface, and said light fixture further comprises a back board (back elements of 200 in Chen) for positioning and retaining said nightlight printed circuit board 201 and said array of nightlight LEDs 202 for directing said array of nightlight LEDs to emit nightlight illumination in said direction different from said at least one direction of main light LEDs 102.

Regarding claim 134, Chen in view of Hiraoka teaches a light fixture, wherein said light fixture is mounted on a ceiling; and wherein said at least one direction that said main light 102 emits main light illumination is away from the ceiling and transverse to the ceiling; and wherein said direction that said array of nightlight LEDs 202 mounted on said nightlight printed circuit board is transverse to said at least one direction that said main light emits main light illumination.

Regarding claim 135, Chen in view of Hiraoka teaches a light fixture, and further comprising at least one reflector (see in [0020] of Chen: reflecting plate 110 is set on the inner wall surface of the mounting wall 20, such that light emitted by the illumination light source 100 reflected by the reflecting plate 110, light utilization increases, the light is more uniform) for reflecting said main light illumination emitted by said main light in the direction away from the ceiling and transverse to the ceiling; and wherein said array of nightlight LEDs 202 is operatively mounted on said nightlight printed circuit board 201 to emit nightlight in a direction parallel to the ceiling; and wherein said light fixture further comprises a transparent cover ([0020], [0023] in Chen) on said nightlight printed circuit board for treating said nightlight emitted by said array of nightlight LEDs .

       Claims 139-143 and 145-147 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 202719510 U) in view of Tickner (US 9618678)  
Regarding claim 145, Chen teaches an LED ceiling/wall light with a nightlight comprises: a base structure, said base structure 10 having a rearward portion proximate a selected one of a ceiling and a wall when said LED ceiling/wall light with nightlight is mounted to a selected one of a ceiling and a wall, and wherein said base structure has a forward portion distal the selected one of a ceiling and a wall when said LED ceiling/wall light with a nightlight 200 is mounted to a selected one of a ceiling and a wall; a nightlight LED band adjacent the rearward side of said base structure; an array of nightlight LEDs 202 attached to said nightlight LED band; a transmittance mask overlying and rearward of said nightlight LED band for treating and transmitting nightlight LED emissions generated by said array of nightlight LEDs; a main light printed circuit board 201 forward of said base structure; an array of main light LEDs 202 mounted on said printed circuit board.
Chen does not teach a diffuser forward of said main light printed circuit board, said diffuser being operatively attached to said base structure and enclosing said main light printed circuit board for transmitting main light LED light emission from said array of main light LEDs.
Tickner teaches a diffuser forward of said main light printed circuit board, said diffuser being operatively attached to said base structure and enclosing said main light printed circuit board for transmitting main light LED light emission from said array of main light LEDs (col.9, lines 8-18).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a diffuser as disclosed in Tickner, in the device of Chen in order to achieve diffused uniform light.

Regarding claim 146, Chen in view of Tickner teaches a   light fixture   further including an optical lens forward of and adjacent to said main light printed circuit board for directing main light LED light emissions through said diffuser (from the teachings of Tickner: an optical lens (col.9, lines 18-30).

Regarding claim 147, Chen in view of Tickner teaches a   light fixture wherein said optical lens is composed of an array of individual lenses for the respective main light nightlight LEDs (it is well known in the art to use a single lens over a plurality of LEDs or individual lens over a plurality of LEDs).

Regarding claims 139-143 , Chen in view of Tickner teaches a   light fixture, further comprising attachment structure operatively connected to said base structure for engaging at least one wall of the junction box to stabilize said light fixture with the junction box (for claim 139), wherein said attachment structure comprises biasing structure for applying a biasing force between said light fixture and the junction box to stabilize said light fixture with respect to said junction box (For claim 140) ; wherein said biasing force is a spring structure attached to said base structure and engaging at least one wall of the junction box (for claim 141), wherein said spring structure comprises a pair of spring biased arms fixed to opposite parts of said base structure for engaging walls of the junction box, said spring bias urging said spring biased arms against the wall of the junction box (for claim 142) and wherein said LED nightlight assembly comprises: an array of nightlight LEDs mounted on said nightlight LED supporting band for emitting nightlight LED illumination in a direction transverse to a plane perpendicular to the ceiling (for claim 143) (spring 322 and  col.12, lines 8-20 in Tickner, also see rejection of claims 41-43).
 
Response to Amendment 
The amendment filed by the Applicant on 6/21/22 is acknowledged, however it is moot in light of new grounds of rejection. Examiner respectfully notes that the amended claims are mostly drawn to correcting the claim language in order to put them in better and clearer form, excepting of the amendment that recites “LED mounted in proximity to the exterior mounting location” whereas this limitation is disclosed in the new prior art Chen. 

Furthermore, Applicant has provided no remarks or arguments regarding the previous rejected claims 9,18-24,29-30,37-49,63 and 74-99, and has only corrected the claim language in order to put them in clearer form, excepting of the amendment that recites “LED mounted in proximity to the exterior mounting location” whereas this limitation is disclosed in the new prior art Chen. Therefore, since no remarks have been provided, the rejection of all the other claims are maintained excepting for claim 9 (and the claims that are dependent on claim 9) for which a new ground of rejection has been provided.

Other prior art also teach LEDs mounted exterior to a lighting fixture for ceiling lighting, such as in: 
KR 101529295 B1

    PNG
    media_image1.png
    741
    495
    media_image1.png
    Greyscale

KR 20110003398 U

    PNG
    media_image2.png
    457
    590
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875